
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1084
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To require the Federal Communications
		  Commission to prescribe a standard to preclude commercials from being broadcast
		  at louder volumes than the program material they accompany.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Advertisement Loudness
			 Mitigation Act or the CALM Act.
		2.Rulemaking on loud commercials
			 required
			(a)Regulation RequiredWithin 1 year after the date of enactment
			 of this Act, the Federal Communications Commission shall prescribe pursuant to
			 the Communications Act of 1934 (47 U.S.C. 151 et seq.) a regulation
			 that is limited to incorporating by reference and making mandatory (subject to
			 any waivers the Commission may grant pursuant to subsection (b)(2)) the
			 Recommended Practice: Techniques for Establishing and Maintaining Audio
			 Loudness for Digital Television (A/85), and any successor thereto,
			 approved by the Advanced Television Systems Committee, only insofar as such
			 recommended practice concerns the transmission of commercial advertisements by
			 a television broadcast station, cable operator, or other multichannel video
			 programming distributor.
			(b)Implementation
				(1)Effective
			 DateThe Federal
			 Communications Commission shall prescribe that the regulation adopted pursuant
			 to subsection (a) shall become effective 1 year after the date of its
			 adoption.
				(2)WaiverFor any television broadcast station, cable
			 operator, or other multichannel video programming distributor that demonstrates
			 that obtaining the equipment to comply with the regulation adopted pursuant to
			 subsection (a) would result in financial hardship, the Federal Communications
			 Commission may grant a waiver of the effective date set forth in paragraph (1)
			 for 1 year and may renew such waiver for 1 additional year.
				(c)DefinitionsFor purposes of this section—
				(1)the term television broadcast
			 station has the meaning given such term in section 325 of the
			 Communications Act of 1934 (47 U.S.C. 325); and
				(2)the terms cable operator and
			 multichannel video programming distributor have the meanings given
			 such terms in section 602 of Communications Act of 1934 (47 U.S.C.
			 522).
				
	
		
			Passed the House of
			 Representatives December 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
